It is common knowledge that a rotary lawn mower has a propensity to eject objects which are in its path. The defendant knew or should have known such fact. She acknowledged that she even inspected the area to be mowed to determine if there were any such objects in the lawn which might cause trouble in mowing. The nonmoving party is entitled to inferences which arise from the circumstances. The failure to stop mowing or failure to mow in a manner to prevent a discharge to the highway could reasonably be expected to be potentially dangerous to passersby on the road.
Accordingly, I dissent.